             Case 5:18-cv-00911-XR Document 60 Filed 04/28/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

SADIE HACKLER, on behalf of herself             §
and all others similarly situated,              §
                                                §
Plaintiff,                                      §
                                                §
V.                                              §          Case No. 5:18-CV-00911-XR
                                                §
TOLTECA ENTERPRISES, INC. d/b/a                 §
PHOENIX RECOVERY GROUP,                         §
                                                §
Defendant.                                      §


                  ADVISORY TO THE COURT REGARDING
      STATUS OF CASE and UNOPPOSED REQUEST OF ABATE DEADLINES


        Plaintiff and Class Representative Sadie Hackler, by and through her counsel of

record, advise the Court that:

        1.      This case is set for jury trial on July 12, 2021. The Final Joint Pre-trial Order

is due April 30, 2021. Plaintiff’s Pre-trial disclosures are due May 3, 2021.

        2.      During the course for exchanging the joint pre-trial order the parties reached

and filed with the Court stipulations of fact that, along with the prior partial summary

judgment on liability, obviate the need for a trial. See stipulations filed at ECF #57, 59.

        3.      The remaining unresolved issue is attorney’s fees and expenses. The

parties will continue to try to resolve this issue.

        4.      If this last issue is resolved by agreement, pursuant to Rule 23 (e), the

parties will file a motion for the Court’s approval of their settlement.

        5.       If the last issue is not resolved by agreement, Plaintiff will file a motion to

enter judgment and a proposed judgment that will grant Plaintiff and the Class relief

AVISORY TO THE COURT                                                                 Page 1|3
          Case 5:18-cv-00911-XR Document 60 Filed 04/28/21 Page 2 of 3




consistent with the stipulations and require that the parties proceed pursuant to Local

Rule CV-7 (j) and F.R.Civ.P. 54.

       The parties respectfully request to be excused from complying with the pre-trial

scheduling order and further deadlines in this case. The parties request that they be given

until June 1, 2021 to file the either of the motions referred to above.



                                              Respectfully submitted,
                                              LAW OFFICE OF BILL CLANTON, P.C.
                                              926 Chulie
                                              San Antonio, TX 78216
                                              (210) 226 0800 Telephone
                                              (210) 338 8660 Facsimile

                                              BINGHAM & LEA, P.C.
                                              319 Maverick Street
                                              San Antonio, Texas 78212
                                              (210) 224-1819 Telephone
                                              (210) 224-0141 Facsimile

                                              BY: Benjamin R. Bingham
                                                 BENJAMIN R. BINGHAM
                                                 State Bar No. 02322350
                                                 ben@binghamandlea.com
                                                 WILLIAM M. CLANTON
                                                 State Bar No. 24049436
                                                 bill@clantonlawoffice.com
                                              Counsel for Plaintiff




AVISORY TO THE COURT                                                           Page 2|3
          Case 5:18-cv-00911-XR Document 60 Filed 04/28/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify by my signature below that on April 28, 2021, I have caused a true and correct
copy of the above and foregoing to be served on all counsel of record through the Court’s
Electronic Filing Noticing System.

 Tom Clarke
 Tclarkeatty7@aol.com
 LAW OFFICES OF TOM CLARKE
 8026 Vantage Dr., #105
 San Antonio, Texas 78230

Counsel for Defendant


                                                   Benjamin R. Bingham
                                                   WILLIAM M. CLANTON
                                                   BENJAMIN R. BINGHAM




AVISORY TO THE COURT                                                               Page 3|3
